Citation Nr: 0700421	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-03 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an effective date prior to October 13, 
2004 for the assignment of a 50 percent rating for the 
service-connected PTSD (to include entitlement to a rating in 
excess of 30 percent for the period from July 3, 2003 to 
October 13, 2004).  

4.  Entitlement to an effective date prior to July 2, 2005 
for the assignment of a total rating based on unemployability 
due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2004 and December 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The November 2004 rating decision 
increased the rating for the service-connected PTSD from 30 
percent to 50 percent, effective from October 13, 2004.  The 
veteran appealed the effective date assigned for the 
increase.  The December 2004 rating decision denied service 
connection for hearing loss and hypertension.

Importantly, the Board notes that the veteran originally 
appealed a December 2003 rating decision which increased the 
rating for the service-connected PTSD from 0 to 30 percent, 
effective from July 3, 2003, the date on which the RO 
received the veteran's claim for increase.  After received of 
the veteran's substantive appeal, the RO issued the November 
2004 rating decision which further increased the rating for 
the service-connected PTSD to 40 percent, effective from 
October 13, 2004.  The veteran specifically disagreed with 
the effective date for the assignment of the 50 percent 
rating; but he specifically indicated, in a December 2004 
statement, that he was satisfied with the 50 percent rating.  
Thus, the Board finds that the issue of entitlement to a 
rating in excess of 30 percent for the service-connected PTSD 
from July 3, 2003 to October 13, 2004 is inextricably 
intertwined with the effective date issue.  As such, the 
Board will address both issues.  In this regard, however, the 
issue of entitlement to an increased rating for the service-
connected PTSD after October 13, 2004 is no longer before the 
Board at this time.  

In an August 2005 rating decision, entitlement to a TDIU was 
established, effective from July 2, 2005.  The veteran's 
notice of disagreement with the assigned effective date of 
July 2, 2005 for the assignment of a TDIU was received at the 
RO in September 2005.  

The issue of entitlement to an effective date prior to July 
2, 2005 for the assignment of a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's hearing loss was not shown during service, 
or for many years after separation from service, and it was 
not due to any disease or injury incurred during service 
including noise exposure.  

2.  The medical evidence of record shows a current diagnosis 
of hypertension.

3.  The competent medical evidence of record reveals that the 
veteran's hypertension is aggravated by his post-traumatic 
stress disorder (PTSD).

4.  The veteran's increased rating claim for the service-
connected PTSD was received at the RO on July 3, 2003, and it 
is not factually ascertainable prior to that date that a 
rating in excess of 30 percent was warranted.  

5.  Prior to October 13, 2004, the objective evidence of 
record shows no more than moderate PTSD symptoms and findings 
that the veteran was employed; alert and oriented; and had a 
low mood, speech regular in rate and rhythm, thought content 
lacking suicidal ideations, a coherent thought process, 
although with some anger outbursts and generalized anxiety, 
and decreased insight and judgment due to alcohol use.  

6.  A VA examination on October 13, 2004 revealed that the 
veteran's service-connected PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks, 
anxiety, impaired judgment, disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships; there is no evidence prior to 
this date which would support the assignment of a rating in 
excess of 30 percent for the service-connected PTSD, i.e., 
entitlement to a rating in excess of 30 percent for the 
service-connected PTSD did not arise until October 13, 2004.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  

2.  Hypertension is aggravated by service-connected PTSD.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2006 prior to October 10, 2006).

3.  The criteria for the assignment of an effective date 
prior to October 13, 2004 for the assignment of a 50 percent 
rating for the service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.130, Diagnostic Code 9411 (2006).  

4.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected PTSD prior to October 
13, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.130, Diagnostic Code 9411 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In August 2003, April 2004, and July 2004 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of detailed January 2004 and January 2005 statements of the 
case (SOCs) and June 2005 and November 2005 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore find 
that appropriate notice has been given in this case.  
Further, the claims file reflects that the SOCs and SSOCs 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection for hearing loss is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Since the claim of service connection for hypertension is 
granted, the RO will now have the opportunity to provide the 
veteran with the necessary notice regarding the downstream 
issues of effective date and initial rating.  With regard to 
the claim for an earlier effective date, the Board notes that 
the veteran has already been provided notice of the 
regulations governing that issue (38 C.F.R. § 3.400) in the 
aforementioned January 2005 SOC.  Thus, the Board may proceed 
without prejudice to the veteran.  

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

A careful review of the veteran's service medical records is 
negative for complaints, findings or diagnosis of hearing 
loss.  Audiometric findings on the entrance examination in 
1968, and separation examination in January 1972 were normal.  
Specifically, the entrance examination in June 1968 noted 
pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
n/a
20
LEFT
-5
-5
-10
n/a
0

Audiometric findings on the January 1972 separation 
examination noted pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
10
5
10
10

An October 1981 VA PTSD examination report specifically 
indicated that no hearing loss was noted.  More specifically, 
Item 33A of Section C indicated that examination of the 
veteran's ears was normal; and the box corresponding to 
"NO" in Item 33B of Section C was checked, indicating that 
no hearing loss was noted on examination.  

At VA examination in August 2004, the veteran reported a 
hearing loss since service.  The veteran reported that he 
worked as a combat security policeman during service in 
Vietnam, with occasional ear protection.  Post-service work 
included work as a policeman, with occasional weapon firing 
without hearing protection.  

Otoscopic inspection revealed clear ear canals and intact 
tympanic membranes.  Audiometric test results indicated a 
normal to moderate sensorineural hearing loss in both ears.  
Speech recognition abilities were excellent for both ears.  
Tympanometry revealed normal middle-ear pressure and 
compliance, bilaterally.  The contralateral and ipsilateral 
acoustic reflexes were present and consistent with the 
hearing loss configuration.  Acoustic reflex decay was not 
significant.  

Despite the veteran's report of a history of military noise 
exposure, the examiner noted that the veteran's hearing was 
normal at discharge and opined that the veteran's current 
hearing loss was not related to noise exposure in service.  
There is no opinion to the contrary.  

The veteran asserts that although hearing loss (as defined by 
VA regulation) was not noted during service, or within a year 
following service, his hearing nevertheless began to 
deteriorate during service as shown by comparing the 
audiometric results at induction with the audiometric results 
at separation.  The Board is aware that the audiometric test 
results of 1968, compared to the results of 1972 show a minor 
decline in the veteran's hearing; however, there is no 
competent medical evidence which relates the veteran's 
current hearing loss to any disease or injury during service, 
including noise exposure.  Importantly, the Board notes that 
the VA examination in 1981 indicated no hearing loss at that 
time, which was over nine years after the veteran's 
separation from service.  Furthermore, there is no evidence 
of record, other than the veteran's contentions, that his 
current hearing loss is related to any disease or injury 
incurred in or aggravated by service, including acoustic 
trauma.  As the veteran is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for hearing loss.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  

Hypertension

The veteran asserts that his service-connected PTSD caused 
his hypertension.  

The evidence of record does not support a grant of service 
connection for hypertension on a direct or presumptive basis.  
There are no contemporaneous treatment records or other 
documented evidence of any findings or treatment for 
hypertension in service or within one year subsequent to 
service separation.  Neither are there any medical opinions 
causally relating the veteran's current diagnosis of 
hypertension to his military service or to any incident 
therein.

However, as noted above, service connection may also be 
established on a secondary basis for a disability that is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

The weight of the evidence of record indicates that the 
veteran currently has hypertension that is related to his 
service-connected PTSD.  Service connection for PTSD has been 
in effect since September 1981.  Private treatment records 
note a diagnosis of hypertension dating back to at least May 
1999.  

At VA examination in October 2004, the examiner specifically 
noted that there had been no finding in the literature that 
PTSD could cause hypertension, and thus, the examiner opined 
that it was less likely than not that the veteran's 
hypertension was due to PTSD.  Nevertheless, the examiner did 
note that the PTSD symptoms, particularly the significant 
hyperarousal state, could increase the veteran's high blood 
pressure, and make the management of blood pressure more 
difficult.  The examiner opined that the veteran's PTSD had a 
detrimental impact on the hypertension management and 
control.  

Thus, in sum, the medical examiner in October 2004 
essentially opined that the veteran's non-service-connected 
hypertension was aggravated by the service-connected PTSD.  
According to Allen, supra, service connection is therefore 
warranted for the degree of aggravation of the hypertension 
caused by the PTSD.  

As a final matter, the Board notes that the regulation 
governing secondary service connection claims, 38 C.F.R. 
§ 3.310, was amended, effective October 10, 2006.  The 
section heading of 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The former paragraph 
(b) of 38 C.F.R. § 3.310 was be redesignated as paragraph 
(c), and a new paragraph (b) was added as follows:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  The record reflects 
that the RO has not provided the veteran with notice of the 
revised regulations described above, because the case was 
transferred to the Board prior to the change in regulation.  
Nevertheless, the Board is granting the veteran's claim, 
based on the old regulation, in effect at the time of the 
claim and rating decision; thus, the Board's failure to 
remand the matter to the agency of original jurisdiction for 
the purpose of notifying the veteran of the new regulation 
results in harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the circumstances, service connection is warranted for 
the degree of disability caused by the coronary artery 
disease over and above the degree of disability existing 
prior to aggravation.  See Allen.  To this extent, the appeal 
is allowed.

In so concluding, the Board does not believe that it is its 
responsibility to assign a specific disability rating. That 
is the responsibility of the agency of original jurisdiction, 
which may use the evidence now of record or seek additional 
evidence.

III.  Effective Dates/Increased Ratings

The veteran asserts that his service-connected PTSD was at 
least 50 percent disabling prior to October 13, 2004.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . .."  Otherwise, the general 
effective date rule applies.  Harper at 127.  Thus, the Board 
must determine whether entitlement to a rating in excess of 
30 percent arose prior to October 13, 2004.  

Historically, service connection was granted by way of a 
December 1981 rating decision.  An initial 30 percent rating 
was assigned, effective from September 9, 1981.  That rating 
was reduced to 10 percent, effective on January 1, 1989, and 
it was further reduced to 0 pursuant to a January 1991 rating 
decision.  In July 2003, the veteran submitted a claim for an 
increased rating for the service-connected PTSD.  Based on a 
September 2003 VA examination, the rating was increased to 30 
percent from July 3, 2003.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3 (2006).  

PTSD is rated under Diagnostic Code (Code) 9411.  Under the 
rating criteria for PTSD, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Finally, a 100 percent rating is in 
order when there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The relevant evidence of record essentially consists of 
September 2003 and October 2004 VA psychiatric examinations, 
in addition to VA outpatient treatment records.  The 
September 2003 VA examiner assigned the veteran a Global 
Assessment of Functioning (GAF) score of 55 (moderate 
symptoms).  He noted the veteran's subjective complaints of 
nightmares, lack of concentration, anger outbursts, and 
flashbacks when he heard helicopters.  He reported a 
worsening of symptoms over the last few years, and he turned 
to alcohol to relieve anxiety.  The veteran was working at 
the time of the September 2004 examination, and had held the 
same job as a security officer for the past 6 years.  He had 
been fired from his previous job because he failed a 
psychological examination.  The veteran had been married to 
his third wife for ten years at the time of the examination.  
He described the marriage as ok, with ups and downs.  He 
preferred to spend time with his three younger children and 
he did not have any close relationships with other family 
members or friends.  

Objective findings noted that the veteran was alert and 
oriented; he denied any current suicidal or homicidal 
ideation.  He was coherent, logical and goal directed.  
Speech was regular in rate and rhythm; he denied audio or 
visual hallucinations.  He did not seem to have any memory 
loss.  He denied obsessive or ritualistic behavior.  Speech 
was normal rate and volume.  He denied a history of panic 
attacks, but did have a generalized form of anxiety.  He 
denied current depressed mood.  The veteran did have a 
problem with impulse control in that he had anger outbursts.  
He was also kept awake by nightmares of Vietnam.  

The October 2004 examiner assigned the veteran a GAF score of 
45.  He noted the veteran's subjective complaints of 
significant problems and worsening of symptoms over the last 
year, including increasing mood swings, irritability, short 
temper, decreased concentration, decreased memory and 
irritability.  He reported over the last year that he had 
continued nightmares and flashbacks and ongoing intrusive 
thoughts that have worsened, particularly due to the media 
attention toward the Iraq War.  The veteran also reported an 
increased insomnia, startle response, short tempter, 
dysphoria and increased level of tension and nervousness.  
The veteran also reported panic attacks over the past few 
months, occurring two to three times per week.  The veteran 
reported that it had become increasingly more difficult to 
perform his job duties recently due to his temper and 
irritability.  His marriage was also suffering.  The veteran 
denied suicidal or homicidal ideations or plans.  The 
examiner noted that the veteran had had no PTSD-related 
hospitalizations within the preceding year, and that he was a 
no-show for a PTSD treatment program.  

Objective findings noted that the veteran had poor eye 
contact most of the time and presented in a state of anxiety 
and tension.  His psychomotor activity was increased as he 
kept shifting in his chair and he stuttered on several 
occasions, as he felt emotional when talking about traumatic 
events and the impact on his daily activities.  Mood was 
anxious and tense and his affect was congruent with mood and 
reactive.  There was no formal thought disorder present and 
his associations were tight.  There were no hallucinations, 
delusions, phobias or obsessions.  Speech was low in volume, 
but normal in rate and contact and it was goal directed with 
no pressure, but had some latency.  It was difficult for the 
veteran to express himself.  Generally, the veteran showed a 
mild decrease in his recent memory and concentration.  The 
veteran was depressed and he had difficulties with impulse 
control.  He also had difficulties with sleep.  

The examiner summarized the veteran's PTSD symptoms as re-
experiencing the in-service trauma, with significant symptoms 
of avoidance, emotional numbing and significant hyperarousal 
state symptoms.  The examiner concluded that the veteran's 
PTSD symptoms appeared to have worsened over the past year, 
and his level of functioning had been deteriorating lately, 
with manifestations of panic attacks and significant 
worsening of his functions on an emotional level, 
occupational level, interpersonal, marriage, family, and job.  

With respect to the period prior to October 13, 2004, the 
only symptoms in support of a rating higher than 30 percent 
are anger outbursts (although periods of violence are not 
demonstrated) and difficulty in establishing social 
relationships.  However, the medical evidence does not show 
reduced reliability and productivity due to symptoms of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory; impaired judgment; impaired abstract thinking; or 
disturbance of motivation.  Furthermore, the medical evidence 
available at the time did not show major deficiencies in 
family relationships, judgment, or thinking due to symptoms 
of suicidal ideation, obsessional rituals, panic, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Therefore, the Board cannot conclude that the PTSD 
disability level prior to October 13, 2004 more closely 
resembles the criteria for a disability rating greater than 
30 percent.  38 C.F.R. § 4.7.  

It was not until the veteran appeared for the October 13, 
2004 examination, was it factually ascertainable that the 
veteran's symptoms had worsened.  For example, the October 
2004 examination notes panic attacks two to three times per 
week, depressed mood, and an increase in overall symptoms of 
PTSD.  This was not evident until the October 2004 
examination.  Thus, an increased rating to 50 percent is not 
for application until that date.  Likewise, the only symptom 
in support of a rating higher than 50 percent at that time is 
subjective complaints of anger outbursts, although the record 
appears to indicate that the veteran does not have moments of 
physical violence associated with the anger outbursts.  The 
medical evidence does not show occupational and social 
impairment due to symptoms of suicidal ideation, obsessional 
rituals which interfere with routine activities, illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene or the inability 
to establish and maintain effective relationships.  
Therefore, the Board cannot conclude that the PTSD disability 
level on October 13, 2004 more closely resembled the criteria 
for a rating in excess of 50 percent.  38 C.F.R. § 4.7.  

Thus, in sum, the veteran filed a claim for increase on July 
3, 2003.  It is not factually ascertainable that an increase 
to 30 percent was warranted prior to that date.  Based on a 
September 2003 VA examination, a rating of 30 percent was 
assigned, which was later increased to 50 percent pursuant to 
an October 2004 examination, which noted an increase in the 
severity of the veteran's PTSD since the last examination.  
As noted above, the PTSD symptoms prior to October 13, 2004 
did not more nearly approximate the criteria for the 
assignment of a rating in excess of 30 percent.  As such, an 
effective date prior to October 13, 2004 for the assignment 
of a 50 percent rating for the service-connected PTSD is not 
for application in this case, and the claim for an earlier 
effective date must be denied.  


ORDER

Service connection for hearing loss is denied.  

Entitlement to service connection for hypertension is 
granted, only to the extent of additional disability 
resulting from the aggravation of the hypertension by the 
service-connected PTSD.

An effective date prior to October 13, 2004 for the 
assignment of a rating in excess of 30 percent for the 
service-connected PTSD is denied.  


REMAND

In a August 2005 rating decision, the RO granted entitlement 
to a TDIU, effective from July 2, 2005.  The veteran 
subsequently submitted a timely Notice of Disagreement with 
the July 2, 2005 effective date for the assignment of a TDIU.  

The RO has not yet issued a Statement of the Case as to the 
issue of entitlement to an effective date prior to July 2, 
2005 for the assignment of a TDIU.

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2006).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a Statement of 
the Case as to the issue of entitlement 
to an effective date prior to July 2, 
2005 for the assignment of a TDIU in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 
(2006).  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


